DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment on 11/19/2021 have been entered.

Response to Arguments
Applicant’s arguments regarding the newly added claims 1 and 16 limitation states “wherein a length of the projector along its optical axis from a stop of the projection lens to the display is less  than 4 mm” and claim 9 limitation states “one or more lens elements having optical power and configured to collimate light emitted at or near a focal plane of the projections lens; a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements” and “wherein a length of the projector along its optical axis from a stop of 
Applicant’s arguments on pages 7-11, filed 11/19/2021 have been fully considers and are not persuasive.
Applicant states the cited reference does not teach an element with a linear phase profile or higher order aberration correcting phase profile where such element is “positioned opposite lens stop from the one or more lens element,” as recited in claim 22 and “lens stop positioned opposite the one or more lens element from the focal plane.”
The examiner respectfully disagrees.
The rejection was based on obviousness and the combination of references should be fully considered in entirety but as written by the applicant’s response is describing only a single reference.
Piskunov teaches a projector lens comprising: one or more lens
elements having optical power and configured to collimate light emitted at or near a focal plane of the projector lens (paragraph [0052] teaches relay optical system 32 may further include a collimating lens), the multi-functional DOE comprising: a linear phase profile (paragraph [0056] – compensate for aberrations); and a higher order aberration correcting phase profile configured to provide higher order aberration correction to light incident on the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32). 

The rejection of claim 22 is, therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Lai et al. US 20190079275.
Regarding claim 1, Piskunov teaches 
a head-mounted display (HMD) (figures 3; paragraph [0004] states a holographic see-through optical device for displaying a combination of a virtual image and see-through view, a stereoscopic imaging system, and a head mounted system and paragraphs [0042] and [0052] states holographic see-through optical device) configured to output artificial reality content (paragraph [0090] states augmented reality device may be applied to a helmet or an eyeglass and may be arranged to locate holographic see-through optical devices at the respective eyes of a user), comprising, 
a waveguide (waveguide 33) configured to receive input light (51) and configured to output the received input light (51) to an eyebox (light output to exit pupil 43; paragraph [0053] 
a projector (31, 32, 34) configured to input light (51) into the waveguide (33), the projector (31, 32, 34) comprising,          
a display (micro display 31); 
a projection lens (relay optical system 32); and 
a multi-functional diffractive optical element (DOE) (holographic optical element 34a) configured to redirect light from the projector into the waveguide (the DOE is used for coupling light into the waveguide 33 and to compensate for aberration, see paragraph [0056]).

	Lai teaches the multi-functional DOE (figure 2 and table 1), wherein a length of the projector along its optical axis from a stop (aperture stop) of the projection lens (L2-L5) to the display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).
	It would have been obvious to one ordinary skill in the art before the effective filing date to provide the DOE of Piskunov with a length of the projector along its optical axis from a stop of the projection lens to the display is less than 4 mm of Lai for the purpose of having high light collection efficiency in the environment with limited space, has improved image quality and is favorable for miniaturization (paragraph [0007]). 
Regarding claim 2, Piskunov in view of Lai teaches the invention as set forth above and Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE (34a) includes a linear phase profile and a higher order aberration correcting phase profile (paragraph [0056] – stepped-like grating and compensate for aberrations).
Regarding claim 8, Piskunov in view of Lai teaches the invention as set forth above and
Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE is a transmissive DOE (34a and paragraph [0047] teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements) or a reflective DOE.
Regarding claim 16, Piskunov teaches a method of projecting an image (figure 3; paragraph [0004] states a holographic see-through optical device for displaying a combination of virtual image and see-through view, a stereoscopic imaging system, and a head mounted system and paragraph [0042], [0052] states holographic see-through optical device and paragraph [0090] states augmented reality device may be applied to a helmet or an eyeglass and may be arranged to locate holographic see-through optical devices at the respective eyes of a user), the method comprising,
	emitting light from an electronic display (micro display 31);
	collimating the emitted light via a projection lens (relay optical system 32);
	redirecting the collimated emitted light via a multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include a collimating lens), and
	compensating for the aberrations of the projection lens (32) via the multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include a collimating lens).
	Piskunov does not specifically teach wherein a length of the projection lens along its optical axis from a stop of the projection lens to the electronic display is less than 4 mm.
	Lai teaches a method (figure 2 and table 1), wherein a length of the projection lens along its optical axis from a stop (aperture stop) of the projection lens to the electronic display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Piskunov with  a length of the projection lens along its optical axis from a stop of the projection lens to the electronic display is less than 4 mm of Lai for the 
Regarding claim 21, Piskunov in view of Lai teaches the invention as set forth above and 
Piskunov teaches the method (figure 3), further comprising: positioning the multi-functional DOE within 4 mm from the electronic display (optical module 132 may include the micro display 31 - combined; paragraph [0071] and paragraph [0052] teaches relay optical system 32 may further include a collimating lens).

Claims 3, 4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Lai et al. US 20190079275 as applied to claims 2 and 16 above, and further in view of Afanasyev et al. KR20170096380A, previously cited.
Regarding claim 3, Piskunov teaches the HMD, wherein the multi-functional DOE includes a non-rotationally symmetric phase profile (paragraph [0056]- stepped like grating).	Piskunov in view of Lai does not specifically teach a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the HMD (abstract and title, head mount display and beginning of page 2), comprising a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Lai, to use a rotationally symmetric higher order aberration correcting phase profile as taught by Afanasyev, 
Regarding claim 4, Piskunov in view of Lai and Afanasyev teaches the invention as set forth above and Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE (34a) is configured to compensate for the aberrations of the projection lens (32; paragraph [0056] teaches the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 17, Piskunov teaches the method, wherein compensating for the aberrations of the projection lens (paragraph [0052] teaches relay optical system 32 may further include a collimating lens) and a non-rotationally symmetric phase delay profile (paragraph [0056] – stepped like grating) to the wavefront of the collimated emitted light (paragraph [0052] teaches relay optical system 32 may further include a collimating lens).
Piskunov in view of Lai does not specifically teach a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light.
Afanasyev teaches the method (abstract and title, head mount display and beginning of page 2), includes inducing a rotationally symmetric phase delay profile and a non-rotationally symmetric phase delay profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Lai, to use a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light as taught by Afanasyev, for the purpose of a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 18, Piskunov in view of Lai and Afanasyev teaches the invention as set forth above and Piskunov further teaches the method (figure 3), wherein the redirecting the 
Regarding claim 19, Piskunov in view of Lai and Afanasyev teaches the invention as set forth above and Piskunov further teaches the method (figure 3), further comprising, positioning the multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include a collimating lens) at a major surface of the waveguide (waveguide 33).

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Lai et al. US 20190079275 as applied to claims 1 and 16 above, and further in view of Cheng US 20190377185, previously cited.
Regarding claim 6, Piskunov in view of Lai teaches the invention as set forth above but does not specifically teach the multi-functional DOE is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens.
Cheng teaches the HMD (figure 1), wherein the multi-functional DOE (110) is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Lai, to use the multi-functional DOE is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens as taught by Cheng, for the purpose of improving the projection of light being outputted (paragraph [0037]).
Regarding claim 7, Piskunov in view of Lai and Cheng teaches the invention as set forth above and Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE 
Regarding claim 20, Piskunov in view of Lai teaches the invention as set forth above but does not specifically teach the multi-functional DOE within 500                         
                            μ
                            m
                        
                     from a stop of the projection lens.
Cheng teaches the method (figure 1), further comprising, positioning the multi-functional DOE (110) within 500                        
                             
                            μ
                            m
                        
                     from a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Lai, to use the multi-functional DOE within 500                         
                            μ
                            m
                        
                     from a stop of the projection lens as taught by Cheng, for the purpose of improving the projection of light being outputted (paragraph [0037]).

Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Danziger et al. US 20210072553, previously cited, and Lai et al. US 20190079275.
Regarding claim 9, Piskunov teaches 
a projection lens comprising,
	one or more lens element having optical power and configured to collimate light emitted 
at or near a focal plane of the projection lens (paragraph [0052] teaches relay optical system 32 may further include a collimating lens);
the multi-functional DOE comprising,
		a linear phase profile (paragraph [0056] – compensate for aberrations); and
		a higher order aberration correcting phase profile, wherein the higher order

	correction of light incident on the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Piskunov does not specifically teach a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements.
Danziger teaches a lens comprising, a lens stop (stop 2) positioned opposite the one or more lens elements from the focal plane (optics 3); a multi-functional diffractive optical element (DOE) (collimating arrangement 4) positioned opposite the lens stop (2) from the one or more lens elements (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a lens of Piskunov with a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements of Danziger for the purpose of achieving “pupil imaging” which ensures that illumination rays directed from the stop are efficiently directed (paragraph [0060]).
Piskunov in view of Danziger does not specifically teach a length of the projection lens along its optical axis from the lens stop of the projection lens to a display is less than 4 mm.
Lai teaches a lens (figure 2 and table 1), wherein a length of the projection lens along its optical axis from the lens stop (aperture stop) of the projection lens (L2-L5) to a display is less than 4 mm (table 1, 0.347+0.288+0.455+0.03+0.408+0.3+0.5+0.331=2.659 which is within the claim range).

Regarding claim 10, Piskunov in view of Danziger and Lai teaches the invention as set forth above and Piskunov further teaches 
the projection lens (figure 3, holographic optical element 34a), wherein
the periodic phase profile (paragraph [0056] – stepped-like grating and compensate for aberrations) is configured to redirect light incident on the multi-functional DOE (34a) into a waveguide (33, as shown in figure 3).	Regarding claim 11, Piskunov in view of Danziger and Lai teaches the invention as set forth above and Piskunov further teaches 
the projection lens (figure 3), wherein the higher order aberration correcting phase profile is configured to compensate for the aberrations of a projection lens (32) that is configured to direct light to the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 13, Piskunov in view of Danziger and Lai teaches the invention as set forth above and Piskunov further teaches 
the projection lens (figure 3), wherein the multi-functional DOE (34a) comprises a transmissive DOE (paragraph [0047] teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements).
Regarding claim 14, Piskunov in view of Danziger and Lai teaches the invention as set forth above and Piskunov further teaches the multi-functional DOE (figure 12), wherein the projection lens (34a) comprises a reflective DOE (paragraph [0073] teaches the first holographic optical element 34a and the second holographic optical element 34b may be reflective elements).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Danziger et al. US 20210072553, previously cited, and Lai et al. US 20190079275 as claim in claim 9 above, and further in view of Afanasyev et al. KR20170096380A, previously cited.
Regarding claim 12, Piskunov teaches the projection lens (figure 3), includes a non-rotationally symmetric phase profile (paragraph [0056] teaches stepped like grating).
Piskunov in view of Danziger does not specifically teach a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the projection lens (abstract and beginning of page 2, shown in figure 4), includes a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Danziger, to use a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile as taught by Afanasyev, for the purpose of providing a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Danziger et al. US 20210072553, previously cited, and Lai et al. US 20190079275  as applied to claim 9 above, and further in view of Osmanis et al. US 20200209638, previously cited.
Regarding claim 15, Piskunov in view of Danziger and Lai teaches the invention as set forth above but does not specifically teach wherein the multi-functional DOE comprises a metasurface or a metamaterial.
Osmanis teaches the projection lens (figure 3A), wherein the multi-functional DOE (optical member 308A) comprises a metasurface or a metamaterial (paragraph [0068] teaches at least one optical member is a single lens and a metamaterial optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov in view of Danziger and Lai, to use the multi-functional DOE comprises a metasurface or a metamaterial as taught by Osmanis, for the purpose of allowing the 3D image projections to have an enhanced brightness and contrast, when projected from the electro-optical unit to the optical combiner (paragraph [0068]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144, previously cited, in view of Danziger et al. US 20210072553 (hereinafter Danziger), previously cited.
Regarding claim 22, Piskunov teaches a projector lens comprising: one or more lens
elements having optical power and configured to collimate light emitted at or near a focal plane of the projector lens (paragraph [0052] teaches relay optical system 32 may further include a (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32). 
Piskunov does not specifically teach a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements. 
Danziger teaches a lens comprising, a lens stop (stop 2) positioned opposite the one or more lens elements from the focal plane (optics 3); a multi-functional diffractive optical element (DOE) (collimating arrangement 4) positioned opposite the lens stop (2) from the one or more lens elements (3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements as taught by Danziger, for the purpose of achieving “pupil imaging” which ensures that illumination rays directed from the stop are efficiently directed (paragraph [0060]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22